DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
	It is acknowledged that a copy of the WO publication of PCT/JP2018/018741 filed May 15, 2018 has been received.
Response to Restriction Election
Applicant’s election of Group I (i.e. a cermet), Species X-I (i.e. X being not smaller than 0.1 and not greater than 0.2), and Species WC-II (i.e. no WC phase), claims 1-3 and 6-8, in the reply filed on June 15, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 4, 5, and 9-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventive group or species, there being no allowable generic or linking claim. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 and 6-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 line 2 “a hard phase which contains carbonitride containing Ti and Nb”, line 4 “the hard phase including a granular core portion”, and line 5 “the core portion containing composite carbonitride expressed as Ti1-X-YNbXWYC1-ZNZ” renders the claim indefinite. It is unclear whether the hard phase requires a carbonitride containing Ti and Nb (i.e. line 2) and separately a hard phase with a core portion expressed as Ti1-X-YNbXWYC1-ZNZ (i.e. lines 4-5) or if the carbonitride containing Ti and Nb (i.e. line 2) is further limited to require a core portion expressed as Ti1-X-YNbXWYC1-ZNZ (i.e. lines 4-5). For the purpose of examination claim 1 will be given the broadest reasonable interpretation of the hard phase containing Ti and Nb being further limited to require a core portion expressed as Ti1-X-YNbXWYC1-ZNZ as supported by [0025] and Fig. 1 of the specification.
Claims 2, 3, and 6-8 are rejected as depending from claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Konishi (JP H04-013841 machine translation. Citation as page:line(s).).
Regarding claim 1, Konishi teaches a cermet (1:1-2) with a hard phase of [(Ti)a(Nb)b(W)c](CuNv)z (i.e. a hard phase which contains carbonitride containing Ti and Nb) where a is 0.85, b is 0.10, c is 0.05, u is 0.55, v is 0.45, and z is 0.9 (i.e. the core portion containing composite carbonitride expressed as Ti(1-X-Y)Nb(X)W(Y)C(1-Z)N(Z), where Y is not smaller than 0 and not greater 
The example of Konishi has a z value of 0.9.
Konishi also teaches the ratio of N and C to the total amount of Ti, W, and Nb, z, is 0.8 to 1.0 (2:44-46).
It would have been obvious to one of ordinary skill in the art before filing of applicant’s invention as claimed to vary z between 0.8 and 1.0 because below 0.8 sinterability deteriorates and voids remain and above 1.0 free carbon is generating, decreasing strength (2:44-46). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Regarding claims 2 and 3, Konishi teaches a Nb content b of 0.10 (2:9-14, 3:12-13; Table 1 No. 2).
	Regarding claim 6, Konishi teaches a cermet composted of a hard phase containing (Ti,Nb,W)(CN) and an iron group metal (i.e. the cermet containing no WC phase composed of WC) (2:9-14, 3:12-1).
	Regarding claim 7, Konishi taches a hard phase [(Ti)a(Nb)b(W)c](CuNv)z where a is 0.85, b is 0.10, c is 0.05, u is 0.55, v is 0.45, and z is 0.9 (i.e. V, Cr, and Mo are not in the core portion) (2:9-14, 3:12-13; Table 1 No. 2) where it is better to add no Mo as a hard phase forming component since it is significantly inferior in properties such as hardness, thermal conductivity, Young’s modulus, and oxidation resistance (1:29-31).
	Regarding claim 8, Konishi teaches a hard phase of [(Ti)a(Nb)b(W)c](CuNv)z where a is 0.85, b is 0.10, c is 0.05, u is 0.55, v is 0.45, and z is 0.9 (2:9-14, 3:12-13; Table 1 No. 2) where Nb and W have an effect of suppressing grain growth of the cermet and form a fine crystal structure (i.e. the claimed average crystal grain size is a property of the instantly claimed composition where a fine crystal structure reads on the claimed average crystal grain size) (2:19-20). Konishi teaches a hard phase that is substantially similar to that claimed (2:9-14, 3:12-13, Table 1 No. 2). It appears that the properties of the hard phase of Konishi are substantially similar to those claimed, including an average crystal grain size not smaller than 0.5 um and not greater than 3 um (i.e. a fine structure). “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” MPEP 2144.05(II)(A).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Konishi (JP H04-013841 machine translation. Citation as page:line(s).) as applied to claim 1 above, and further in view of either one of Moriguchi (JP 2013-108152 machine translation) or Yoshimoto (US 5,723,800).
	In the event it is determined that the average crystal grain size of the core portion is not a property of the composition, then the below rejection further in view of either one of Moriguchi or Yoshimoto is applied.
	Regarding claim 8, Konishi is silent to the average crystal grain size of the core portion.
	Moriguchi teaches hard particles ([0001]) with a core shell structure ([0008]) where the core has an average particle size of 0.5 um or more and 7 um or less ([0014], [0037]) and is a (Ti,Nb,W)(C,N) material ([0033]).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s invention for the average particle size of the core in Konishi to be 0.5 to 7 um because within this range the particles improve thermal conductivity, are easy to manufacture, and form a high-strength sintered body (Moriguchi [0037]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
As an alternative to Moriguchi, Yoshimoto teaches a wear resistance cermet (1:6-7) with a hard phase having a core and rim structure with an average core size of 1.5 um or less and a maximum core size of 5 um or less (4:43-53, 8:15-28).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s invention for the average particle size of the core in Konishi to be 1.5 um or less because it improves abrasive wear (Yoshimoto 8:15-28). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 7, and 8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5, and 6 of U.S. Patent No. 10,961,609 (US App No. 16/341,795). 
Although the claims at issue are not identical, they are not patentably distinct from each other because they both recite a cermet (i.e. cemented carbide) with a second hard-phase composition and structure and metallic binder phase that are the same.
Claims 1-3, 7, and 8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of copending Application No. 16/606,940 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because they both recite a cermet (i.e. cemented carbide) with a second hard-phase composition and structure and metallic binder phase that are the same.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANI HILL whose telephone number is (571)272-2523.  The examiner can normally be reached on Monday-Friday 7am-12pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH WALKER can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.H./Examiner, Art Unit 1735                                                   


/PAUL A WARTALOWICZ/Primary Examiner, Art Unit 1735